1                                                              Hon. Richard A. Jones
2

3
                        UNITED STATES DISTRICT COURT
4                      WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
5
       UNITED STATES OF AMERICA,                     NO. CR18-161 RAJ
6

7                                Plaintiff           ORDER GRANTING
       v.                                            DEFENDANT ZEIGLER’S
8                                                    MOTION RE: OVERLENGTH
       JIHAD IMAN ZEIGLER,                           BRIEFING
9

10                               Defendant

11
              THIS MATTER comes before the Court upon Defendant Jihad
12   Zeigler’s Motion for Leave to File Overlength Brief (Dkt. #42) relating to his
13   motion to suppress. The Court, having considered the motion, and finding
14   good cause, hereby GRANTS the motion. Defendant Jihad Iman Zeigler may

15   file his opening brief in excess of the local rule page limit. Likewise, the
     Government may have the same leeway to file an overlength response brief.
16
     Finally, if Defendant Zeigler files a reply brief, he may file an overlength
17
     reply.
18
              DATED this 12th day of June, 2019.
19

20                                              A
21                                              The Honorable Richard A. Jones
                                                United States District Judge
22

23
      ORDER GRANTING LEAVE                                            PHIL BRENNAN, Esq.
      TO FILE OVERLENGTH BRIEFING - 1                                     P.O. Box 20432
                                                                         Seattle, WA 98102
                                                                          (206) 372-5881
